Citation Nr: 1014393	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a hip disorder.

6.  Entitlement to service connection for lung cancer, 
claimed as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for headaches, a back 
disorder, a hip disorder, and lung cancer are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to in-
service acoustic trauma.

2.  The Veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred in or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The Veteran contends that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma sustained in 
service.  He describes first noticing diminished acuity of 
hearing in service while aboard the U.S.S. Missouri in 1952.  
Specifically, he asserts that his job duties included handing 
ammunition to be loaded into big guns, and testified that his 
nose and ears began bleeding when the guns started firing.  
The Veteran also reported standing 4-hour "engine room 
watches" in his capacity as a pipe fitter.  He further 
testified that he was not issued hearing protection devices.  
In testimony before the Board, the Veteran's spouse, who knew 
the Veteran prior to service, indicated that he had no 
hearing loss until his return from service.  

The Veteran's March 1955 Report of Medical Examination at 
separation reflects that his ears and auditory acuity were 
within normal limits.  Specifically, he was found to be 15/15 
in the whispered and spoken word tests, bilaterally.  Thus, 
although the Veteran contends that he first noted bilateral 
hearing loss and tinnitus during service, there is no 
contemporary clinical evidence available to corroborate this 
contention.

The Veteran's official active service records list his 
military occupational specialty as pipe fitter.  As that 
occupational specialty is consistent with exposure to 
acoustic trauma, in the form of engine noise, the Board finds 
that the Veteran's contentions of noise exposure in service 
are consistent with his circumstances of service.  

Having determined that the Veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has a current diagnosis of tinnitus 
or of bilateral hearing loss for which service connection may 
be granted, and whether there is nexus between any tinnitus 
or bilateral hearing loss and his service.  Brock v. Brown, 
10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Although the Veteran asserts that his hearing loss first 
manifested during service, the first post-service clinical 
evidence showing complaints of hearing loss is dated 
approximately 50 years after his separation from service, 
when audiometric examination revealed bilateral hearing loss 
primarily in the moderately-severe-to-profound range that met 
VA standards for consideration as a disability.  38 C.F.R. 
§ 3.385.

The Board notes that the Veteran worked as a civilian fire 
fighter until his retirement in 1987 and recognizes that this 
occupation is also consistent with exposure to acoustic 
trauma.

The Veteran has provided credible testimony regarding 
exposure to acoustic trauma in service, and his testimony 
with respect to having first noticed diminished hearing 
ability and tinnitus in service, as well as his spouse's 
testimony concerning diminished hearing following service, is 
competent.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The Veteran's in-service exposure to 
acoustic trauma has been corroborated, and the December 2009 
testimony of the Veteran and his spouse suggests a continuity 
of symptomatology.  Additionally, the Board finds persuasive 
the fact that although there is evidence of some noise 
exposure following service, the evidence suggests that the 
Veteran's bilateral hearing loss and tinnitus are the result, 
at least in part, of noise exposure during the Veteran's 
service.  

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed prior 
to further disposition of the claims of entitlement to 
service connection for headaches, a back disorder, a hip 
disorder, and lung cancer.  

As a preliminary matter, the Board notes that although the RO 
initially adjudicated some claims based on an assertion of 
in-service radiation exposure, at the December 2009 Board 
hearing, the Veteran clarified that he was not seeking 
service connection on that basis.  

With respect to the lung cancer claim, the Veteran contends 
that he was exposed to asbestos while he was stationed aboard 
LST-758.  He reports that, in his capacity as a pipe fitter, 
he stood 4-hour "engine room watches."  During this time, 
he was not issued any kind of mask and would see what he 
presumed to be asbestos particles floating around the engine 
room.  He believes that this alleged exposure to asbestos 
later resulted in his development of lung cancer. 

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Board finds that the Veteran's contentions regarding 
potential in-service exposure to asbestos while serving 
aboard LST-758 are plausible.  Therefore, for the purpose of 
this adjudication, the Board would concede that the Veteran 
may have been exposed to asbestos in service.  However, mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999).

Post-service records demonstrate that the Veteran was 
initially diagnosed with lung cancer (squamous cell 
carcinoma) in 1999 and had the upper two-thirds of his right 
lung removed in August 2002.  His lung cancer was 
subsequently controlled with chemotherapy and radiation 
therapy.  In correspondence dated in January 2010, the 
Veteran's private pulmonary physician noted that the Veteran 
had smoked up to two-and-a-half packs of cigarettes per day 
from age 12 to age 54, and that his smoking alone was 
probably severe enough to account for his lung cancer.  
However, he further opined that "nobody would argue that 
asbestos increases the risk of lung cancer several folds and 
theoretically it is possible that had you not been exposed to 
the asbestos, you might not have gotten lung cancer in spite 
of your heavy smoking that started at a young age."

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran has not yet been afforded a VA examination.  Because 
the Board assumes, for the purpose of the adjudication of the 
Veteran's claim, that he was exposed to asbestos in service, 
and it is unclear to the Board whether his lung pathology is 
in any way related to that exposure, the Board concludes that 
a remand for an examination and etiological opinion is 
necessary.

With respect to the low back and right hip claims, the 
Veteran testified that he was injured in November 1951 while 
unloading a cargo ship in Busan, South Korea.  His team was 
using large nets to unload crates off the cargo ship, and one 
of the nets knocked him over and caused him to fall 
approximately 20 to 30 feet, landing on his right side on a 
pile of boxes.  The Veteran testified that he did not perform 
any additional work until he was transferred back to his 
ship, and suffered from low back and right hip problems ever 
since then.  

With respect to his cervical spine and headache claims, the 
Veteran testified that he was pulling DUKW amphibious 
vehicles aboard his ship in Korea when one of the cables 
snapped and hit him in the head.  He testified that it was 
suspected that he suffered a concussion at the time, but that 
the ship did not have a doctor on board to confirm this.  He 
reported staying in bed for 3 to 4 days, and then being 
assigned to light duty for 2 to 3 weeks.  He further 
indicated that he suffered from neck pain and recurrent 
headaches ever since then.  

The Veteran's available service treatment records do not 
contain any documentation of these incidents.  However, in 
correspondence dated in June 2008, his private pain 
management physician indicated that the Veteran had informed 
him that he was injured in the line of duty in 1951 and 1952, 
injuring his back each time.  As there were no records 
available to ascertain the baseline studies at the time of 
these injuries, the physician could not say with medical 
certainty whether or not the injuries sustained in the line 
of duty were responsible for the Veteran's chronic pain 
condition.  The Veteran is currently diagnosed with 
degenerative joint disease, and receives opioid therapy as 
well as lumbar epidural steroid injections and lumbar facet 
injections to alleviate his chronic pain.  

The Board reiterates that the Veteran has not yet been 
afforded a VA examination and concludes that a remand for an 
examination and etiological opinion is necessary with respect 
to these issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain all of the 
Veteran's treatment records from the 
Chattanooga VA Outpatient Clinic in 
Chattanooga, Tennessee, from August 2007 
to the present.

2.  After the above development has been 
completed, the RO should schedule the 
Veteran for an appropriate examination to 
determine the nature and etiology of the 
Veteran's lung cancer.  If the Veteran is 
not available for an examination, forward 
the claims file for review by an examiner 
for the purpose of obtaining an opinion 
without the examination of the Veteran. 
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the requested 
opinion.  The examiner must indicate in 
the examination report that the claims 
file was reviewed.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any identified cancer 
is etiologically related, at least in 
part, to any incident of the Veteran's 
military service, to specifically include 
his presumed exposure to asbestos.  If 
not, the examiner is requested to provide 
an opinion as to which alternative 
etiology is more likely.  A complete 
rationale, with citation to relevant 
medical findings, must be provided for all 
opinions.

3.  The RO should then schedule the 
Veteran for an appropriate examination to 
determine the nature and etiology of the 
Veteran's back and/or right hip 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with rendering the 
requested opinion.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any identified back 
and/or right hip pathology is 
etiologically related to any incident of 
the Veteran's military service.  In doing 
so, the examiner must acknowledge and 
discuss any lay report offered by the 
Veteran and his spouse attesting to a 
continuity of symptomatology since 
service.  A complete rationale, with 
citation to relevant medical findings, 
must be provided for all opinions.

4.  The RO should then schedule the 
Veteran for an appropriate examination to 
determine the nature and etiology of the 
Veteran's claimed recurrent headache 
disability.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with rendering the 
requested opinion.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any identified headache 
pathology is etiologically related to any 
incident of the Veteran's military 
service.  In doing so, the examiner must 
acknowledge and discuss any lay report 
offered by the Veteran and his spouse 
attesting to a continuity of 
symptomatology since service.  A complete 
rationale, with citation to relevant 
medical findings, must be provided for all 
opinions.

5.  Then, the RO should readjudicate the 
claims on appeal.  If the disposition of 
any issue remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


